                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DANIEL REED,                                 )       CASE NO. 5:18-cv-2386
                                             )
                      Plaintiff,             )
                                             )
              v.                             )       MAGISTRATE JUDGE
                                             )       KATHLEEN B. BURKE
VILLAGE OF WILMOT, et al.,                   )
                                             )
                      Defendants.            )       JUDGMENT ENTRY
                                             )


        For the reasons stated in the contemporaneously filed Memorandum Opinion and Order

issued by this Court on September 30, 2019, the Court GRANTS Defendant’s Motion for

Summary Judgment on Plaintiff’s federal claims (Doc. 34), DENIES Plaintiff’s Motion for

partial Summary Judgment (Doc. 33), and enters judgment in favor of Defendant on Plaintiff’s

federal claims, Counts 1 and 2. The Court declines to exercise supplemental jurisdiction over

Plaintiff’s state law claims; accordingly, Plaintiff’s state law claims are DISMISSED without

prejudice and Defendants’ Motion for Summary Judgment on those claims (Doc. 35) is DENIED

as moot.

       This matter is terminated on the docket of this Court.



       IT IS SO ORDERED.



                                                 /s/ Kathleen B. Burke
  Dated: September 30, 2019
                                                 Kathleen B. Burke
                                                 United States Magistrate Judge
